Citation Nr: 1225210	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1974 to March 1975, from May 1975 to May 1979 and from October 1979 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying the claims currently on appeal.  

The appellant testified at a hearing before a Decision Review Officer (DRO) at the RO in Montgomery, Alabama in July 2011.  A written transcript of this hearing has been prepared and associated with the evidence of record.  The appellant previously requested a hearing before a Board Member at her local RO in February 2009.  However, in February 2009, VA received the appellant's request to withdraw her hearing before a Board Member and schedule her for a DRO hearing instead.  Thus, the Board finds no Board hearing request pending at this time.


FINDINGS OF FACT

1.  The Veteran passed away in June 2007; the immediate cause of death was determined to be cardiac arrest due to a heart attack.  

2.  At the time of the Veteran's death, he was service connected for posttraumatic stress disorder (PTSD), C6 radiculopathy, low back pain with spinal stenosis and a left shoulder injury associated with the removal of a tumor from the left arm.  

3.  A service-connected disability or disabilities did not cause or contribute to the Veteran's death.  

4.  At the time of his death, the Veteran had been rated as totally disabled since August 12, 2000.  

CONCLUSIONS OF LAW

1.  A service-connected disability did not cause death or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2011).  

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  In the present case, the appellant was provided a letter in September 2007 that informed her of what was required to substantiate the claims on appeal.  However, this letter failed to notify the appellant of what disabilities the Veteran was service-connected for at the time of his death.  Nonetheless, the appellant has submitted no evidence to demonstrate that she was prejudiced by this omission.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (holding that the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut a presumed prejudice).  In addition, the appellant demonstrated in a statement dated July 2007 that she was aware of the disabilities for which the Veteran was service-connected at the time of his death, as well as their respective disability ratings.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the claims file was referred to a VA examiner for a medical opinion in November 2008, and VA has obtained these records, as well as VA outpatient treatment records and the private records prepared at the time of the Veteran's death.  Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2011).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2011).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2011).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2011).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2011).

Facts and Analysis

The Veteran passed away on June 24, 2007.  The Veteran's death certificate lists the immediate cause of death as cardiac arrest due to a heart attack.  At the time of the Veteran's death, he was service connected for PTSD, C6 radiculopathy, low back pain with spinal stenosis and a left shoulder injury associated with the removal of a tumor from the left arm.  

In August 2007, VA received the appellant's claim seeking service connection for the cause of the Veteran's death.  Specifically, she has argued that the Veteran was stressed out and under pressure due to his PTSD and other physical disabilities and that is what resulted in his ultimate cardiac arrest.  This claim was denied by the RO in a November 2007 rating decision.  VA received a timely notice of disagreement from the Veteran in November 2007, but the previous denial was confirmed in a December 2008 statement of the case.  The appellant appealed this decision to the Board in February 2009.  

The Veteran's service treatment records reflect that he did report intermittent chest pain during his active military service.  According to a November 1978 in-service treatment note, the Veteran was complaining of chest pains and shortness of breath.  It was noted that the Veteran's last episode was two days earlier.  The Veteran was diagnosed with chest pains of unknown etiology.  Subsequent records during this period of active duty fail to reflect further treatment for chest pain or a diagnosis of any chronic disorder.  An evaluation of the Veteran's heart and chest was also deemed to be normal during his March 1979 separation examination.  The Veteran did, however, indicate in his report of medical history associated with this examination having, or having had in the past, pain or pressure of the chest.  

The Veteran was again seen with complaints of chest pain during his second period of active duty in May 1991.  However, no diagnosis associated with the chest was assigned at this time.  An electrocardiogram (ECG) was later performed in August 1994.  This was interpreted to be abnormal, suggesting ventricular pre-excitation and Wolff-Parkinson-White (WPW) pattern, type II.  A chest x-ray was performed at this time and deemed to be normal, however.  An evaluation of the Veteran's heart and chest performed as part of his August 1994 retirement examination was also deemed to be normal.  The Veteran denied suffering from pain or pressure in his chest in his report of medical history associated with this examination.  

The Veteran was admitted in November 1994 for further evaluation of his neck and right radicular arm pain.  It was noted that the Veteran was seen by cardiology and it was felt that he had a WPW type ECG.  However, the authoring physician indicated that it would not be WPW since the Veteran was asymptomatic.  No cardiac disorder was diagnosed at this time.  

Following separation from active duty, the Veteran continued to complain of chest pain.  An April 1995 VA examination report notes complaints of a sensation of pins sticking in the Veteran's chest that began years earlier.  The Veteran reported that this occurred two to three times monthly.  It was noted that the Veteran had been diagnosed as WPW.  Examination revealed a regular sinus rhythm with no murmur.  A diagnosis of WPW was assigned, but no other cardiac disability was assigned.  

A December 1995 VA treatment record notes a one month history of left-sided chest pain.  The Veteran was noted to have a history of WPW syndrome.  An April 1996 private cardiology consultation noted atypical chest pain.  ECG again confirmed sinus rhythm with WPW.  It was noted that while the Veteran was told he had an infarction in the past, the examiner believed that this was probably due to the fact that his WPW pattern had a pseudo inferior posterior infarct pattern.  It was determined that the Veteran had chest pain but that this was atypical for coronary disease and that he really did not have any significant risk factors for heart disease.  

A May 1996 record also notes complaints of chest pain for the past two to three days.  The Veteran was diagnosed with chest pain of unknown etiology.  The Veteran underwent a VA examination of the heart in June 1997.  The Veteran reported a heart attack in May 1995.  He was presently complaining of sharp pains in his left chest and shortness of breath.  The Veteran was diagnosed with WPW type A (by ECG only), arteriosclerotic heart disease, status post-inferior myocardial infarction and nonspecific chest pain that was unrelated to the heart.  The examiner could not relate the Veteran's arteriosclerotic heart disease to his WPW.  The Veteran also reported during a May 2000 general VA examination that he had an acute myocardial infarction in 1996 and that he occasionally still had chest pain.  A diagnosis of WPW (per ECG) was assigned.  It is unclear from the examination report what ECG was being referenced when assigning this diagnosis.  

In addition to complaints of chest pain, the record reflects treatment for psychiatric symptomatology as well.  The Veteran was afforded a VA psychiatric examination in June 1997.  The Veteran was noted to have symptoms of anxiousness and depression.  A May 1998 psychological evaluation reflects symptoms of sadness, loss of energy, changes in sleep patterns, and anxiety, to name a few.  According to a May 2000 VA examination report, he suffered from severe nightmares, flashbacks and cold sweats.  The record also contains numerous VA outpatient treatment records reflecting that the Veteran consistently sought treatment for his PTSD for a number of years preceding his death.  However, none of these records provide any evidence to suggest that the Veteran's PTSD might later result in a heart attack or other cardiac symptomatology.  

Emergency room records from June 2007 reflect that the Veteran was seen without pulse, respiration or blood pressure.  He was unconscious, having suffered cardiopulmonary arrest 20 minutes earlier.  It was noted that he had a past medical history of coronary artery disease.  Examination revealed the Veteran to be unresponsive to painful stimuli.  The Veteran was subsequently pronounced dead as a result of acute cardiac arrest.  

The Veteran's claims file was forwarded to a VA examiner in November 2008 so that an opinion as to the cause of death could be provided.  After a thorough review and discussion of the evidence of record, the examiner opined that it was not at least as likely as not that the Veteran's death due to a heart attack was related to his service-connected PTSD.  The examiner explained that there is no overwhelming evidence within the medical literature that relates heart disease, heart attacks or sudden death to PTSD.  In the present case, the Veteran had an underlying history of arteriosclerotic cardiovascular disease (ASCVD) and hypertension.  It was these conditions, for which service connection has not been established, that likely contributed to the Veteran's ultimate demise.  

The preponderance of the above evidence demonstrates that the appellant is not entitled to service connection for the cause of the Veteran's death.  As outlined above, there is no competent evidence of record to relate the Veteran's cardiac arrest to his a service-connected disability, including PTSD.  According to the November 2008 VA examiner, the Veteran's death was likely related to ASCVD and hypertension and there was no overwhelming evidence relating heart disease or a heart attack to PTSD.  

The Board recognizes that the Veteran complained of chest pain during military service.  However, this pain was not linked to any underlying disability.  Pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  While records also reflect a diagnosis of WPW, post-service treatment records fail to suggest any correlation between this abnormal test reading (which has been noted to be asymptomatic and only apparent on ECG) and the Veteran's heart attack of 2007 or his underlying heart disease.  The June 1997 VA examiner also concluded that he could not relate the Veteran's arteriosclerotic heart disease with WPW.  As such, the record fails to relate the Veteran's heart attack of June 2007 to his chest pain during military service or his WPW.  

In summary, the record contains no competent evidence linking the heart attack of June 2007 to a service-connected disability.  Likewise, the competent evidence fails to otherwise relate the Veteran's heart attack to military service.  The Board recognizes that the appellant believes the Veteran's heart attack of June 2007 occurred as a result of either military service, or, the Veteran's service-connected PTSD.  However, the record contains no evidence to suggest that the appellant is competent to offer such a complex medical opinion.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

In reaching the above conclusions, the Board has considered the February 2008 statement prepared by a private physician with the initials T.S.  According to Dr. S, the Veteran's PTSD "might" be a contributory factor to his heart attack.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board does not find this opinion sufficient to establish entitlement to service connection for the cause of death.  A "mere possibility" of a relationship to service is insufficient, as phrases such as "possible" are too speculative in nature to establish a link.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, assuming this opinion is adequate, it is outweighed by the November 2008 VA medical opinion, where the examiner provided a rationale for the conclusion reached, which was based upon medical principles and evidence in the claims file.

Lastly, the Board notes that the Veteran served during the Vietnam era.  He served in Korea from February 1977 to February 1978.  See DD Form 214.  The question raised is whether the Veteran should be presumed to be exposed to Agent Orange, as ischemic heart disease, which includes atherosclerotic heart disease, is one of the diseases associated with Agent Orange exposure.  For the purposes of determining presumptive exposure to Agent Orange in Korea, VA has recognized that the Department of Defense identified specific units that served in areas along the DMZ in Korea, where herbicides were used between April 1968 and July 1969.  See VA Adjudication Procedure Manual (M21-1) pt. IV, subpt. ii, ch. 2, sec. C, 10, p.  Here, the Veteran was not in Korea between April 1968 and July 1969.  Thus, he is not presumed to have been exposed to Agent Orange and would not be entitled to consideration of presumptive service connection based upon Agent Orange exposure.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.

DIC under 38 U.S.C. § 1318

All § 1318 bases for an award of Dependency and Indemnity Compensation (DIC) are an intrinsic part of a DIC claim in those cases in which service connection for the cause of the Veteran's death is denied and the Veteran had a totally disabling service-connected condition at the time of death.  Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).  DIC benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service connected when, in pertinent part, the following conditions are met:

(1) the veteran's death was not caused by his own willful misconduct and either the veteran was in receipt of or was entitled to receive compensation at the time of death for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 years or more immediately preceding death, or, if totally rated for a lesser period, the veteran was so rated continuously for a period of not less than five years from the date of the veteran's discharge from active duty; or

(2) the veteran would have been entitled to receive a 100 percent disability rating for such time period but for factors such as the receipt of military retired pay or clear and unmistakable error in a final rating or Board decision.  38 U.S.C. § 1318.  

A VA regulation, 38 C.F.R. § 3.22, provides, in relevant part, that:

(a) even though a veteran died of nonservice-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected, if: (1) The Veteran's death was not the result of his own willful misconduct, and (2) at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least five years immediately preceding death.   

(b) For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  

The record reflects that the Veteran had a total disability evaluation based on individual unemployability as of April 12, 2000.  Prior to this date, the Veteran was rated as 90 percent disabled.  The Veteran passed away in June 2007.  Therefore, the Veteran had only been rated as totally disabled for slightly more than seven years at the time of his death.  As such, DIC benefits under 38 U.S.C. § 1318 are not warranted.  See 38 C.F.R. § 3.22(a).  

The Board has also reviewed the appellant's submissions and can detect no challenge to a rating decision, issued during the Veteran's life, which failed to award total disability compensation due solely to CUE concerning the issue of service connection, disability evaluation or effective date.  As such, the appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(2) and 38 C.F.R. § 3.22(b)(3).  

Alternative entitlement is also available for former prisoners of war (POW).  See 38 U.S.C.A. § 1318(b)(3).  The Veteran's service record does not show that he was a POW during his period of active duty.  DIC benefits are not available to the appellant under 38 U.S.C.A. § 1318(b)(3) and 38 C.F.R. §§ 3.22(a)(1), (2)(iii).  

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22.  Excepting the possibility of CUE in a rating decision during the Veteran's lifetime, arguments that the Veteran could or should have received a total rating for the appropriate period during life are known as "hypothetical entitlement."  Id.  The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of "hypothetical entitlement" claims, including any claims pending on that date.  See Tarver, supra.  Therefore, consideration of "hypothetical entitlement" to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded in this case.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Again, the Board has considered the benefit of the doubt rule for this claim, but as the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318 is legally precluded in this case.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


